DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restrictions
Applicant’s election without traverse of Group I, claims 36-54, potassium silicate, zinc silicate and a paste in the reply filed on August 17, 2021 is acknowledged.
Claims 49-52 and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 17, 2021.

Claims
Claim Objections
Claim 40 is objected to because of the following informalities:  the claims recites Mo2+ twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 102 - Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 36-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 2016/0338919).
Pan et al. disclose core shell silica particles and use for malodor reduction. The core shell silica particle comprises a silica core, and a surface of the silica core is etched with metal silicate (Abstract). The metal silicate is a silicate of a mono-valent ion. The mono-valent silicate includes i) a divalent metal ion, a trivalent metal ion, or a tetravalent metal ion, or; ii) a monovalent metal ion and one or more of a of a divalent metal ion, a trivalent metal ion, and a tetravalent metal ion (paragraph 0008-0010). Monovalent silicate include sodium silicate and potassium silicate (paragraph 0045). The silica is preferably selected from the group consisting of a precipitated silica, a fumed silica and a fused silica (paragraph 0057).  Divalent, trivalent and tetravalent metal ions include Ca2+, Mg2+, Al3+, Zn2+, Sn2+ and Zn4+  (paragraph 0044). The metal silicates form layers on the surface of the silica. The particles are added to compositions such as dentifrice, gum or other confectionary (paragraph 0109).  In an embodiment of the composition, the core shell silica particles comprise a range selected from the ranges consisting of 0.1% to 35 weight %, based on the weight of the composition (paragraph 0106). The core shell silica particles may comprise up to 20 weight % total metal (paragraph 0097). The monovalent metal ion and second metal ion may be present in the silicate in a weight ratio of 1:1, 1:2, 1:3, or 1:4 monovalent: second metal ion in the final CSS product of the process (paragraph 0050). The silicate of the second metal ion may comprise at least 30 weight %, 40 weight % 50 weight % 
Pan et al. anticipate the instant claims. 

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2016/0338919).
Pan et al. disclose core shell silica particles and use for malodor reduction. The core shell silica particle comprises a silica core, and a surface of the silica core is etched with metal silicate (Abstract). The metal silicate is a silicate of a mono-valent ion. The mono-valent silicate includes i) a divalent metal ion, a trivalent metal ion, or a tetravalent metal ion, or; ii) a monovalent metal ion and one or more of a of a divalent metal ion, a trivalent metal ion, and a tetravalent metal ion (paragraph 0008-0010). Monovalent silicate include sodium silicate and potassium silicate (paragraph 0045). The silica is preferably selected from the group consisting of a precipitated silica, a fumed silica and a fused silica (paragraph 0057).  Divalent, trivalent and tetravalent metal ions include Ca2+, Mg2+, Al3+, Zn2+, Sn2+ and Zn4+  (paragraph 0044). The metal silicates form layers on the surface of the silica. The particles are added to compositions such as dentifrice, gum or other confectionary (paragraph 0109).  In an embodiment of the composition, the core shell silica particles comprise a range selected from the ranges consisting of 0.1% to 35 weight %, based on the weight of the composition (paragraph 0106). The core shell silica particles may comprise up to 20 weight % total metal (paragraph 0097). The monovalent metal ion and second metal ion may be present in the silicate in a weight ratio of 1:1, 1:2, 1:3, or 1:4 monovalent: 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  Pan et al. disclose a range for the first silicate that overlaps that recited by the instant claims, 1% to 4%. Based on the amount of CSS product, the amount of second metal silicate and the ratio of first metal silicate to second metal silicate, the amount of first metal silicate ranges from 0.004 to 7% based on 20% total metal of core shell silica. Therefore claims 53-54 are obvious over Pan et al. 
Double Patenting
Statutory Type 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Claims 36, 38-40 and 45 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 37, 38-40 and 43 of copending Application No. 16/851,291 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Non-Statutory Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37, 41-44, 46-48 and 53-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-42 and 44-56 of copending Application No. 16/851,291  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both sets of claims recite compositions comprising an . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 36-48 and 53-54 are rejected.
Claims 49-52 and 55 are withdrawn
No claims allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612